DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) dated February 23, 2021 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS was considered and a signed copy of the 1449 form 

Claim Status
Claims 8-40 and 99-119 are currently pending according to the amended claim set submitted on February 23, 2021 and are under consideration herein.

Response to Remarks and Amendments
Applicant’s amendment to correct the dependency of claim 12 was sufficient to overcome the rejection under 35 USC 112(b) in paragraph 10 of the previous action.
Applicant’s amendment to insert the word “aprotic” into claim 16 was sufficient to overcome the rejection under 35 USC 112(b) in paragraph 11 of the previous action.
Applicant’s amendment to remove the word “third” in claim 100 was sufficient to overcome the rejection under 35 USC 112(b) in paragraph 12 of the previous action.
Further, all typographical errors and formal issues have been corrected by the present amendment.  Since all issues set forth in the previous Office action have been overcome, the application is in condition for allowance.


REASONS FOR ALLOWANCE















The following is an examiner’s statement of reasons for allowance: The closest art is, for example, US 2014/0179751.  The reference teaches the compounds of Formula I, and more specifically, teaches the following compound as Compound VIIc
    PNG
    media_image1.png
    253
    296
    media_image1.png
    Greyscale
.  With respect to the subject matter encompassed by the instant claims, the prior art teaches a different method of preparing the compound shown above.  In particular, the prior art teaches the following Scheme 1:
    PNG
    media_image2.png
    832
    370
    media_image2.png
    Greyscale
 
The prior art scheme differs in several key respects, including requiring a cyclization reaction with hydrazine hydrate to form the pyrazole ring, rather than the reaction of instant step (c).  In the present claims, the cyclization occurs before attachment of the substituted phenyl ring.  Nothing in the prior art would have suggested changing the synthesis in the particular way required by the present claims, which includes the use of different reagents and intermediates. Accordingly, the claims are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 41-50 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699